 Case 4:17-cv-00772-ALM-CMC Document 32 Filed 01/10/19 Page 1 of 1 PageID #: 4995


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

JUDGE CAROLINE M. CRAVEN
LAW CLERK JENNIFER ORGERON
COURTROOM DEPUTY/ECRO HAILEE AMOX
COURT REPORTER THERESA SAWYER

GINA PIKE,                                    §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §              Case No. 4:17-CV-772-ALM-CMC
                                              §
HARTFORD LIFE AND ACCIDENT                    §
INSURANCE COMPANY                             §
                                              §
         Defendants.                          §



ATTORNEYS FOR PLAINTIFF: LONNIE JAMES ROACH, JR.
ATTORNEYS FOR DEFENDANT: ANNA EMAN IMOSE, JODI WARMBROD DISHMAN


                                                  01/10/18

         On this day, came the parties by their attorneys, the following proceedings were held in Texarkana,
TX:

 TIME          MINUTES
 9:59          Matter called for hearing on the following motions:
                   • Plaintiff’s Motion for Judgment on the Record (Docket Entry #17)
                   • Defendant’s Motion/Cross-Motion for Judgment on the Record (Docket
                      Entry #25)
 10:01         Lonnie James Roach, Jr., presents argument on behalf of the Plaintiff.
 10:46         Ten minute recess.
 11:01         Anna Eman Imose presents argument on behalf of the Defendant.
 11:44         Mr. Roach responds to Plaintiff’s argument.
 11:57         Ms. Imose replies to Mr. Roach.
 12:03         Mr. Roach responds to Plaintiff’s argument.
 12:05         Reports and recommendations will be out in approximately 30 days. All reports and
               recommendations will come out at one time.
 12:05         Adjourned.
